LOTTINGER, Judge
(dissenting).
The medical testimony indicates that this claimant has a spinal deformity caused from congenital or growth changes. It further indicates that due to this deformity, plaintiff could very well suffer with mild back trouble *442and pain without undue trauma or merely from the strain of everyday living.. The medical testimony further indicates that if a person sustains a serious back injury which results in immediate leg pain or if such leg pain follows shortly the onset of the back pain, then it seems to he the consensus of these doctors that the patient has suffered a serious or severe disc protrusion. The leg pain would be accounted for by the pressure by the protruding disc on the radial nerves which emanate from that portion of the spine and travel down one or the other of the respective limbs. The doctors all indicate that if this transpires, it would be most unusual if such injury were not accompanied by immediate, severe and disabling pain. According to the history of this alleged accident as stated by the plaintiff himself, he states that this is exactly what transpired, “Felt my back hurting and down in that leg and that’s when it happened,” but despite this history as related by the plaintiff, he continued to work and he made no outcry to a fellow employee who was at most two or three feet away from him at the time of the alleged occurrence and he made no comment whatsoever to any of the three or four other employees who were around him at the alleged time. According to this medical testimony and this kind of history, the claimant should have experienced a severe, disabling pain. I cannot find any evidence in this record wherein this claimant complained of any type of pain until he had gone home and was beginning to retire for the night according to his and his wife’s testimony.
There are many discrepancies, misleading and inconsistent statements in plaintiff’s testimony, and evidently the Lower Court gave more credence and credibility to defendant’s witnesses than it did to plaintiff’s. Taking the record as a whole, I am certainly in no position to state that the Lower Court committed manifest error in this matter.
Therefore, for the above and foregoing reasons I respectfully dissent from the majority herein.